Order entered September 8, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00249-CR

                             JULIUS ERICK KNIGHT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 1
                                   Dallas County, Texas
                          Trial Court Cause No. MA-1651546-A

                                            ORDER
       A review of this record shows the clerk’s record has not been filed. Therefore, we

ORDER the Dallas County District Clerk to file, within TEN DAYS of the date of this order,

the clerk’s record for cause no. 05-16-00249-CR (trial court no. MA-1651546-A).

       The Court has before it appellant’s September 2, 2016 motion to abate the appeal to

determine the status of the reporter’s record from the punishment phase. The motion notes that

appellant has contacted Vicki Tuck about the record but, to date, no response has been given.

Therefore, the Court ORDERS the trial court to make findings of fact regarding whether a

reporter’s record of the punishment phase of trial exists. Specifically:

       • The trial court shall determine whether a record was made of the punishment
proceeding in this case. If no record was made, the trial court shall determine whether the
recording was waived. In addition, if no record was made, the trial court shall determine
whether punishment was based on an agreement with the State.

        • If a recording was made, the trial court shall determine: (1) the name and address of
each court reporter who recorded the punishment phase in this cause; (2) the court reporter’s
explanation for the delay in filing the reporter’s record; and (3) the earliest date by which the
reporter’s record can be filed.

        We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within TWENTY DAYS of the date

of this order.

        The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated twenty days from the date of this order or when the findings are received,

whichever is earlier.

                                                    /s/    ADA BROWN
                                                           JUSTICE